DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
	Claims 1-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In adhering to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Step 1 is directed to determining whether or not the claims fall within a statutory class. Herein, the claims fall within statutory class of process, machine or manufacture. Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101. 
With Step 1 being directed to a statutory category, 2019 PEG flowchart is directed to Step 2. Step 2 is a two prong inquiry. Prong one considers whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). In this case independent claims 1, 8, and 15  recite mental processes as applied to human activity. Since the claims are directed toward a judicial exception, analysis flows to prong two. Prong two considers whether the judicial exception is integrated into a practical application. In this case, the judicial exception is not integrated into a practical application because the claim language merely describe steps of collecting data and performing human activity and fail to describe an improvement to the functioning of a computer or other technical field. For example, claim 1 recites 
	“A computer implemented method comprising: 
	accessing from a configuration management database, by a virtualization manager, configuration data for a first computing node of a computing system; 
	generating, by the virtualization manager, a set of attribute/value pairs for the first computing node using the configuration data; and 
	managing, by the virtualization manager, a first container on the first computing node using the set of attribute/value pairs for the first computing node.”

These steps describe a mental process and human activity related to collecting configuration data, generating “attribute/value pairs,” and managing a container using the “attribute value pairs.”   Hence the  “accessing,” “generating,” and “managing” steps are mental steps generically performed by a computer (see MPEP 2106.04(a) (2) III C).  
	Since the claims are directed to the determined judicial exception, the analysis flows to Step 2B. Therein, the elements and combination of elements are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted here that the elements should be considered both individually and as an ordered combination. In this case, the claimed computer components are generically recited and thus do not add significantly more to the respective limitations. Taken as an ordered combination, the limitations are directed to limitations referenced in Alice Corp. (also called the Mayo test) that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional (WURC) activities previously known to the pertinent industry. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Independent claims 8 and 15, while not identical to claim 1,  include similar language and are rejected for the same reasons.  Dependent claims 2-7 and 16-20 do not cure the deficiencies of independent claims 1, 8, and 15 and simply expand the type of computer architecture and are WURC activity as indicated by the art applied below or related to the type of data and thus are directed to the abstract idea.  Thus they rejected due to their dependency on claims 1, 6, and 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (LMS: Label Management Service for Intent-driven Cloud Management, May 2017, 2017 IFIP/IEEE Symposium on Integrated Network and Service Management (IM), Pg. 177-185) in view of Murthy et al. (United States Patent Application Publication 2018/0019969).
As per claim 1, Kang teaches the invention substantially as claimed including a computer implemented method comprising: 
	accessing from a configuration management database (Pg. 177, Automatically constructs the label namespace by extracting entity attributes from various cloud data sources; 179, Labels must be systemically defined and managed by extracting relevant information from various data sources), by a virtualization manager, configuration data for a first computing node of a computing system (Pg. 180, The Label Namespace Builder extracts system states from the underlying cloud services via CMS); 
	generating, by the virtualization manager, a set of attribute/value pairs for the first computing node using the configuration data (Pg. 180, The Label Namespace Builder extracts system states from the underlying cloud services via CMS and constructs label namespace to present automatically generated labels and label trees; Pg. 180, A label is defined with a key and value pair; and Pg. 181, Pg. 181, in the cloud infrastructure, entities can be assigned by labels dynamically at runtime); and
	managing, [by the virtualization manager], a first container  (Pg. 178, Entity: A smallest unit for policy enforcement (e.g., VM, container, network port, device) on the first computing node using the set of attribute/value pairs for the first computing node (Abstract, LMS scales to large dynamic cloud environments and manages the life cycle of label-based intent and enforcement; and Pg. 179, Entities can be assigned with labels dynamically at runtime, causing them capably move from one EG to another. Real-time tracking, management of the entity-to- EG memberships is critical for timely applying the policies to dynamically joining/leaving/changing entities or to detect policy violations; Pg. 181, In our label definition (key, value), we use all attributes (zone, zoneStatus, time t) and data sources which Congress is using for Datalog definition. Here, we can directly convert them to Datalog without inference. This is stored to Congress, which keeps the tables up-to-date based on data source changes. Then, Congress starts to monitor the data from the data source and stores the data to LOCATION table. Our LMS builds a whole label tree using the currently supported tables maintained by Congress).
	Kang fails to specifically teach, managing, by the virtualization manager, a first container on the first computing node using the set of attribute/value pairs for the first computing node.
	However, Murthy  teaches, managing, by the virtualization manager ([0064], local controllers 308 of each node 302 and central controller 310 together form a control plane for availability zone 206. The control plane assigns IP addresses to containers 304, ensures containers 304 maintain the IP address when the control plane moves containers 304 between multiple nodes 302, tracks containers 304 on different nodes 302, ensures that multiple instances of the same container 304 are not assigned the same IP address, provides for data recovery when central controller 310 or one or more local controller 308 shuts down and/or restarts, and provides anomaly detection when duplicate IP addresses are assigned to different containers 304), a first container on the first computing node using the set of attribute/value pairs for the first computing node ([0040],  central controller 310 preserves an IP address of container 304 when container 304 moves between different nodes 302, such as from node 302a to node 302b using a label; [0055], label 402 may be unique to container 304. In a further embodiment, label 402 may include a unique container identifier 404. A container identifier 404 may be unique to an availability zone 206 and identifies container 304 within the availability zone 206; [0056] label 402 may include a specification 406. Specification 406 may identify a network, service type and service name that is associated with container 304
 [0085],  central controller 310 may track container 304 when container  304 is moved between multiple nodes 302 (such as between nodes 302a and 302b), and may use label 402 to ensure that the IP address of container 304 remains the same before and after the move).
	Kang and Murthy are analogous because they are each related container management using labels. Kang teaches a method of using logical labels to manage container life cycles (Abstract, LMS scales to large dynamic cloud environments and manages the life cycle of
label-based intent and enforcement; and Pg. 177, the labels are directly used in the context of intent specification to capture the properties of the infrastructure elements in the cloud. These labels are simple key-value pair designed to capture the basic properties (and their values) of the cloud entities e.g. compute (memory, cpu), network (interface, speed), security (patched, infected) and so on. In addition, values may dynamically change over the life cycle of an entity. For example, CPU utilization or memory consumption is dynamic). Murthy also teaches a method of container management using labels ([0040],  central controller 310 preserves an IP address of container 304 when container 304 moves between different nodes 302, such as from node 302a to node 302b using a label;  and [0043], the local controller 308 may determine that node 302 or container 304 experiences traffic congestion and may issue instructions to cluster manager 306 to rebalance the load on node 302 or container 304. In an embodiment, to rebalance the load, cluster master 306 may move containers between nodes 302, as discussed above, and thus alleviate traffic that is received by node 302. In another embodiment, cluster master 306 may institute another container 304 on a different node that can execute the same application or provide the same services as the container 304 that experiences traffic congestion). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Kang would be modified with the container synchronization and repair mechanisms taught by Murthy in order to manage containers using labels. Therefore, it would have been obvious to combine the teachings of Kang and Murthy.

As per claim 3, Murthy teaches, further comprising:
	detecting a configuration change of the first computing node ([0043], cluster master 306 may receive instructions from local controller 308 to rebalance the load on node 302 or container 304. For example, local controller 308 may measure traffic throughput or error rates that occur when traffic travels to node 302 or container 304. If the traffic throughput or error rates are above a preconfigured or configurable threshold, the local controller 308 may determine that node 302 or container 304 experiences traffic congestion and may issue instructions to cluster manager 306 to rebalance the load on node 302 or container 304); and 
	in response to a detection of the configuration change of the first computing node, updating a first attribute/value pair of the first computing node based on the configuration change ([0046], control plane also tracks the IP addresses that are assigned to pods 316 and IP addresses assigned to containers 304 within pod 316 which are subsequently moved to a different pod 316; and [0067], local controller 308 may transmit labels 402 and IP addresses each time a new label is generated or changed; and [0071], central controller 310 may retransmit IP addresses that changed since the previous heartbeat that determined that the local controller 308 and the central controller 310 have been synchronized).

As per claim 4, Murthy teaches, further comprising: 
	comparing a first requirement of the first container to the updated first attribute/value pair of the first computing node ([0046], control plane also tracks the IP addresses that are assigned to pods 316 and IP addresses assigned to containers 304 within pod 316 which are subsequently moved to a different pod 316; and [0061], During synchronization, local controller 308 determines whether each container 304 that operates on node 302 is associated with label 402); 
	determining whether the first requirement of the first container is satisfied by the updated first attribute/value pair of the first computing node ([0061], local controller 308 may be synchronized with docker engine 314. During synchronization, local controller 308 determines whether each container 304 that operates on node 302 is associated with label 402. If container 304 is not running with label 402, the local controller 308 may perform repairs. Example repairs may include releasing the binding of container 304 from the central controller 310. During synchronization, local controller 308 may also determine whether docker engine 314 is running container 304 for which local controller 308 does not have label 402); and 
	in response to a determination that the first requirement of the first container is not satisfied by the updated first attribute/value pair of the first computing node, performing a management action for the first container ([0061], During synchronization, local controller 308 determines whether each container 304 that operates on node 302 is associated with label 402. If container 304 is not running with label 402, the local controller 308 may perform repairs. Example repairs may include releasing the binding of container 304 from the central controller 310. During synchronization, local controller 308 may also determine whether docker engine 314 is running container 304 for which local controller 308 does not have label 402. In this case, local controller 308 may perform repairs by killing or terminating container 304).

As per claim 5, Kang teaches, wherein the updated first attribute/value pair of the first computing node is associated with a characteristic of a hardware component of the first computing node (Pg. 177, the labels are directly used in the context of intent specification to capture the properties of the infrastructure elements in the cloud. These labels are simple key-value pair designed to capture the basic properties (and their values) of the cloud entities e.g. compute (memory, cpu), network (interface, speed), security (patched, infected) and so on... In addition, values may dynamically change over the life cycle of an entity. For example, CPU utilization or memory consumption is dynamic). 

As per claim 6, Murthy  teaches, wherein performing the management action for the first container comprises one selected from modifying a deployment of the first container, moving the first container to a second computing node, and terminating the first container ([0061], If container 304 is not running with label 402, the local controller 308 may perform repairs. Example repairs may include releasing the binding of container 304 from the central controller 310. During synchronization, local controller 308 may also determine whether docker engine 314 is running container 304 for which local controller 308 does not have label 402. In this case, local controller 308 may perform repairs by killing or terminating container 304).

As per claim 7, Murthy teaches, wherein performing the management action for the first container comprises one selected from generating a user alert regarding the first container, performing an analysis of the first container ([0061], If container 304 is not running with label 402, the local controller 308 may perform repairs. Example repairs may include releasing the binding of container 304 from the central controller 310. During synchronization, local controller 308 may also determine whether docker engine 314 is running container 304 for which local controller 308 does not have label 402. In this case, local controller 308 may perform repairs by killing or terminating container 304), and generating a report regarding the first container.

As per claim 8, this is the “non-transitory machine-readable storage medium claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 10, Murthy teaches, the instructions to cause the processor to in response to an indication of a configuration change of the first computing node, update a first attribute/value pair of the first computing node based on the configuration change ([0067], In order for the control plane within availability zone 206 to track IP addresses assigned to containers 304 by multiple local controllers 308, the local controller 308 on each node 302 transmits the labels 402 and the corresponding IP addresses assigned to containers 304 to central controller 310. In a further embodiment, local controller 308 may transmit labels 402 and IP addresses each time a new label is generated or changed, at predefined time intervals, etc.).

As per claim 11, Murthy teaches, wherein the updated first attribute/value pair of the first computing node includes an identifier associated with the first computing node ([0072], each label 402 is associated with the IP address for the corresponding container 304; and [0084], The label includes container identifier 404 which is unique to container 304 and specification 406).

As per claim 12, Murthy teaches, the instructions to cause the processor to compare a first requirement of the first container to the updated first attribute/value pair of the first computing node ([0060], each field in label 402 may also be passed to docker engine 314 and stored in docker engine 314. In an embodiment, docker engine 314 may store the fields from label 402 as a docker label. In yet a further embodiment, label 402 may be used to query local controller 308 or central controller 310 for an IP address assigned to container 304; [0061] In an embodiment, local controller 308 may be synchronized with docker engine 314. During synchronization, local controller 308 determines whether each container 304 that operates on node 302 is associated with label 402. If container 304 is not running with label 402, the local controller 308 may perform repairs); and 
	in response to a determination that the first requirement of the first container is not satisfied by the updated first attribute/value pair of the first computing node, perform a management action for the first container ([0061], If container 304 is not running with label 402, the local controller 308 may perform repairs… During synchronization, local controller 308 may also determine whether docker engine 314 is running container 304 for which local controller 308 does not have label 402. In this case, local controller 308 may perform repairs by killing or terminating container 304; and [0071], the central controller 310 may compare the hash generated by the local controller 308 against the hash generated by the central controller 310, and determine whether the two hash values match. If the value of the hash generated by the local controller 308 matches the value generated by the central controller 310, then the IP addresses stored on the local controller 308 and the central controller 310 are synchronized. If not, then central controller 310 begins a repair process and transmits the IP addresses of containers 304 associated with the local controller 308 to the local controller 308. In another embodiment, central controller 310 may retransmit IP addresses that changed since the previous heartbeat that determined that the local controller 308 and the central controller 310 have been synchronized).

As per claim 13, wherein the management action comprises a redeployment of the first container to a second computing node ([0040],  central controller 310 preserves an IP address of container 304 when container 304 moves between different nodes 302, such as from node 302a to node 302b using a label;  and [0043], the local controller 308 may determine that node 302 or container 304 experiences traffic congestion and may issue instructions to cluster manager 306 to rebalance the load on node 302 or container 304. In an embodiment, to rebalance the load, cluster master 306 may move containers between nodes 302, as discussed above, and thus alleviate traffic that is received by node 302. In another embodiment, cluster master 306 may institute another container 304 on a different node that can execute the same application or provide the same services as the container 304 that experiences traffic congestion).

As per claim 14, Murthy teaches, wherein the management action comprises a generation of a user alert regarding the first container ([0074], central controller 310 may use labels to transmit messages to each local controller 308 of node 302 and verify with local controllers 308 that containers 304 are instantiated on node 302 as indicated by labels 402).

As per claim 15, this is the “computing device claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.


As per claim 17, this claim is similar to claim 10 and is rejected for the same reasons.

As per claim 18, Kang teaches, wherein the updated first attribute/value pair indicates an encryption capability of the first computing node (Pg. 177, the labels are directly used in the context of intent specification to capture the properties of the infrastructure elements in the cloud. These labels are simple key-value pair designed to capture the basic properties (and their values) of the cloud entities e.g. …security … and so on.. In addition, values may dynamically change over the life cycle of an entity. For example, CPU utilization or memory consumption is dynamic; and Pg. 178, Label: A membership predicate, a Boolean valued function representing an entity attribute (owner, placement location, security status, etc.). An attribute can either be static (e.g., VM ownership) or dynamic (e.g., security status)).

As per claim 19, Kang teaches, wherein the updated first attribute/value pair indicates a characteristic of a hardware processor of the first computing node (Pg. 177, the labels are directly used in the context of intent specification to capture the properties of the infrastructure elements in the cloud. These labels are simple key-value pair designed to capture the basic properties (and their values) of the cloud entities e.g. compute (memory, cpu), network (interface, speed),… and so on... In addition, values may dynamically change over the life cycle of an entity. For example, CPU utilization or memory consumption is dynamic).

As per claim 20, Kang  teaches, wherein the updated first attributes/value pair indicates a characteristic of memory of the first computing node (Pg. 177, the labels are directly used in the context of intent specification to capture the properties of the infrastructure elements in the cloud. These labels are simple key-value pair designed to capture the basic properties (and their values) of the cloud entities e.g. compute (memory, cpu), network (interface, speed),… and so on... In addition, values may dynamically change over the life cycle of an entity. For example, CPU utilization or memory consumption is dynamic).

	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kang-Murthy as applied to claims 1, 8, and 15 and in further view of Vyas et al. (United States Patent Application Publication 2018/0349174).

As per claim 2, the combination of Kang-Murthy fails to specifically teach, further comprising: determining whether requirements of the first container are satisfied by data included in the attribute/value pairs for the first node; and in response to a determination that the requirements of the first container are satisfied by the data included in the attribute/value pairs for the first node, deploying the first container on the first computing node.
	However, Vyas teaches, further comprising: 
	determining whether requirements of the first container are satisfied by data included in the attribute/value pairs for the first node ([0050], after attempting to initiate scheduling at the fourth, fifth and sixth nodes, and checking whether attribute requirements of the container met by the attribute values of the fourth, fifth and sixth nodes, the scheduler 506 determines that the fifth and sixth nodes do not meet the attribute requirements of the container, but the fourth node does meet the attribute requirements of the container (block 552)); and 
	in response to a determination that the requirements of the first container are satisfied by the data included in the attribute/value pairs for the first node, deploying the first container on the first computing node ([0050], after attempting to initiate scheduling at the fourth, fifth and sixth nodes, and checking whether attribute requirements of the container met by the attribute values of the fourth, fifth and sixth nodes, the scheduler 506 determines that the fifth and sixth nodes do not meet the attribute requirements of the container, but the fourth node does meet the attribute requirements of the container (block 552). The scheduler 506 then schedules the container at the fourth node (block 554). The orchestrator 504 receives the scheduling data (block 556), and sends the container to the fourth node 510 for executing (block 558). The fourth node 510 receives and processes the container (block 560). ).
	The combination of Kang-Murthy and Vyas are analogous because they are each related container management using labels. Both Kang and Murthy teach methods of using labels to manage containers. Vyas teaches a method of managing dynamically changing containers using attribute-value pairs (Abstract, A method for scheduling containers includes receiving attribute values for every node…The scheduler initiates an attempt to schedule a container at the first node, compares attribute requirements of the container to the first attribute values, and determines that at least one of the attribute requirements of the container exceeds a respective attribute value of the first attribute values. The second node is selected from the distance matrix based on the first distance value, and the scheduler initiates an attempt to schedule the container at the second node selected from the distance matrix; Claim 12, publishing, by each node in the plurality of nodes, an updated plurality of attribute values on a roster; and Claim 13, updating, by the scheduler, the distance matrix based on the updated plurality of attribute values published by the plurality of nodes). It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of  Kang-Murthy would be modified with the container scheduler mechanism taught by Vyas in order to manage the deployment containers, including responding to changes in attribute-value pairs,  using labels. Therefore, it would have been obvious to combine the teachings of the combination of Kang-Murthy and Vyas.

As per claim 9, the combination of Kang-Murthy fails to specifically teach, the instructions to cause the processor to: in response to a determination that a set of requirements of the first container are satisfied by data included in the attribute/value pairs for the first node, deploy the first container on the first computing node.
	However, Vyas teaches, the instructions to cause the processor to: in response to a determination that a set of requirements of the first container are satisfied by data included in the attribute/value pairs for the first node, deploy the first container on the first computing node ([0050], after attempting to initiate scheduling at the fourth, fifth and sixth nodes, and checking whether attribute requirements of the container met by the attribute values of the fourth, fifth and sixth nodes, the scheduler 506 determines that the fifth and sixth nodes do not meet the attribute requirements of the container, but the fourth node does meet the attribute requirements of the container (block 552). The scheduler 506 then schedules the container at the fourth node (block 554). The orchestrator 504 receives the scheduling data (block 556), and sends the container to the fourth node 510 for executing (block 558). The fourth node 510 receives and processes the container (block 560)). The same motivation used in the rejection of claim 2 is applicable to the instant claim.
As per claim 16, this claim is similar to claim 9 and is rejected for the same reasons. The same motivation used in the rejection of claim 2 is applicable to the instant claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199